Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated July 14th, 2022 responding to the April 14th, 2021 Office Action provided in the rejection of claims 1-20. 

Status of Claims
2.	Claims 1-20 are pending in the application, of which claims 1, 11 and 16 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 
Response to the Amendments
3.	(A). Regarding Non-statutory Double Patenting rejection: In response to the previously applied non-statutory Double Patenting rejection to the claims 1-20 Applicants have filed an appropriate Terminal Disclaimer on 07/14/2022; accordingly Double Patenting Rejection to the claims 1-20 have been withdrawn.
	(B). Regarding art rejection: In regards to claims 1-20 Applicants arguments are not persuasive; therefore, rejection to the claims 1-20 have been maintained.
	(C). Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05. For Example:
I.	Shim et al. (US PG-PUB. No. 20130167134 A1) discloses: “An electronic device includes a memory including a first storage area in an active state and a second storage area in an inactive state, and a first controller configured to execute a first operating system stored in the first storage area, and execute a management command for firmware update on the first operating system, wherein the first controller receives the management command from a management serer, receives update data based on the management command, store the update data in the second storage area, activates the second storage area, deactivates the first storage area, and executes an updated first operating system within the update data” (Please see Abstract). Shim also discloses “The firmware update process S400 is to update a currently used firmware, and corresponds to a control process for performing an operating system or application program, which is to be updated within the update data. To this end, the electronic device 100 may convert the area, in which the currently used firmware is stored within the memory, into an inactive (deactivated) state, and convert an area, in which the operating system or application program to be updated, into an active (activated) state. Also, when an operating system or application program to be performed by another controller is present in the update data, the electronic device 100 may store the operating system or application program in a specific area within the memory so as for the another controller to perform it” (please see ¶[0102]).
II.	Noll et al. (US PG-PUB. No. 2018/0260237 A1), “creating, in response to a receipt of a request to implement an update on an active VM, a copy of the active VM, wherein the copy is a snapshot VM; installing, while saving any incoming changes directed to the active VM to a storage system, the update on the snapshot VM; applying, when the update on the snapshot VM is complete, the saved incoming changes on the snapshot VM; and switching from the active VM to the snapshot VM so the snapshot VM becomes a new active VM and the active VM becomes an inactive VM” (please see ¶[0005]).

4.	Applicant's arguments filed July 14th, 2022 have been fully considered but they are not persuasive. Further, due the unpersuasive argument previously applied art rejections have been maintained.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Response to the Arguments
5. 	As an initial matter Examiner likes to point out that the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Applicants must note that claims 1-6, 9-13, 15-18 and 20 have been rejected under 35 USC 102(a)(1) not 102(b) due to the application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants contended that “Applicant's claim 1 recites "determining that a first compute instance that boots from an operating system image on a first storage device is in an inactive state." The Patent Office7 asserts that this limitation is disclosed by paragraphs 0007 and 0045 of Ingle (Office Action, p. 4). Applicant respectfully disagrees” (please see remarks end of page no. 7 through 8). 
Response: Examiner does not agrees with Applicants contention. Ingle discloses “computing devices capable of running role instances of the service application within a distributed computing platform” (please see ¶[0007]), wherein computing devices as “nodes 211 A, 212 B, and 213 C to an offline condition” (please see ¶[0045]). Ingle further discloses “pushing involves removing the nodes to an offline condition, loading the updated image to the offline nodes, and booting the offline nodes such that the nodes do not attempt to reinstall the operating system carried in the updated image” (please see ¶[0008]); that is to say, node can be on an offline condition and still capable of running the instance of the application. It is well known for decades in the industries that when a computing device is on offline state it can still boot the instance of operating system image from said computing device, and system always determine such offline status before boot loading -it is an inheriting feature. Examiner respectfully submit that cited portion from the prior art of invention as used for describe each of the independent and depended claims must be read as a whole, and not as a single feature or sub-combination of features which represent less than the entirety of the prior art of invention as a whole.   
	In regards to Applicants long argument about “copying the operating system image from the first storage device to a 10second storage device” it is being reminded again that “[l]imitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)”. Simple interpretation of such limitation is loading or mounting operating system image from one location namely one storage to another storage. Accordingly, Ingle sufficiently disclose “copying the operating system image from the first storage device to a 10second storage device”. On other hands, copying a software image (operating image) from one storage location to another storage location cannot be a basis for calling it a patentable invention. Copying a binary code (in this case an operating system image) from one storage to another storage is no longer a rocket science, such copying is one of the most simplest well known act in the technology.  
	In regards to Applicants argument about claim 9, which argues that “Ingle fails to teach or suggest ever determining that a node is in an inactive state, and thus, cannot teach or suggest determining that the inactive state has continued unchanged” is respectfully disagreed by the Examiner. Because Ingle sufficiently discloses “determining that a node is in an inactive state” as explained above; on the other hands, Ingle discloses “process of pushing involves removing the nodes to an offline condition, loading the updated image to the offline nodes, and booting the offline nodes such that the nodes do not attempt to reinstall the operating system carried in the updated image” (please see ¶[0008]). In this case subjected nodes are in offline condition to be updated, and the redundant nodes are on the other hands, in online state for supporting the particular functional aspect of the service. Applicants claimed “compute instance remains in an in an inactive state” does not specify for how long it stays in an inactive state in the claims; whereas, subject specification point outs “state of the compute instance 14-1 remains 
inactive during the majority of the update process” (see paragraph [0037]), and “prior to copying the updated operating system image 54U back to the storage device 40-1, the OS updater 42 accesses the state field 32 of the row 24-2 of the data structure 22 to confirm that the VM compute instance 52 remains in an inactive state prior to the copy” (see paragraph [0035]), which are also common practice during updating of operating system in a virtual machine environment (please refer to cited prior arts).  
	Applicants’ remaining argument for the dependent claims basically refer to the argument provided for the independent claims; therefore, response to the other arguments similarly refer to the discussion provided above. 
	Examiner respectfully submit that cited portion from the prior art of invention as used for describe each of the independent and depended claims must be read as a whole, and not as a single feature or subcombination of features which represent less than the entirety of the prior art of invention as a whole. While a particular feature or subcombination of features referred to by the applicant in remarks as a basis for distinguishing the prior art over the claimed invention disagreed by the examiner, and further the Examiner does not necessarily agree with any characterization of the prior art as referenced in order to obviate the applied art rejection.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a primafacie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see MPEP 2112.01.

Claim Rejections – 35 USC §102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7. 	Claims 1-6, 9-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingle et al. (US Patent Application Publication No. 2010/0192143 A1 -herein after Ingle [Art previously made of record]).
Per claim 1:
Ingle discloses:
A method (At least see ¶¶[0007] -present invention relate to computer systems, computerized methods, and computer-readable media) comprising:  
5determining that a first compute instance that boots from an operating system image on a first storage device is in an inactive state (At least see ¶[0007] -computing devices capable of running role instances of the service application within a distributed computing platform, also see ¶[0045] -nodes 211 A, 212 B, and 213 C to an offline condition); 
determining that updates to the operating system image on the first storage device exist (At least see ¶[0007] -an existing image of the operating system is stored at a staging service. The staging service is capable of engaging a virtual machine to generate the updated image by applying the patch to the existing image);
copying the operating system image from the first storage device to a 10second storage device (At least see ¶[0008] mounting (copying) in the virtual machine the existing image of the operating system; copying the patch to the mounted existing image [emphasis added]); 
updating the operating system image on the second storage device with the updates to generate an updated operating system image on the second storage device (At least see ¶[0008] -activating the virtual machine such that the command to execute is invoked, which directs the patch to be installed; capturing a snapshot of the existing image with the patch installed; saving the snapshot as the updated image); and 
copying the updated operating system image from the second storage 15device to the first storage device in place of the operating system image (At least see ¶[0008] - saving the snapshot as the updated image; and utilizing the updated image for upgrading the operating system of the nodes upon receiving a subsequent indication to install a patch. Upon generating the updated image, it may be pushed to the nodes of the data center).  

Per claim 2: 
Ingle discloses:
inactive state comprises one of a suspended state or a shutdown state (At least see ¶[0040] - virtual machine 245 is shut down and the updated image is saved, thereby replacing the existing image 250).  

20 Per claim 3: 
Ingle discloses:
first compute instance comprises a virtual machine or a bare metal machine (At least see ¶[0007] - staging service is capable of engaging a virtual machine to generate the updated image by applying the patch to the existing image).  

Per claim 4: 
Ingle discloses:
accessing an automatic update indicator; and  25determining, based the on automatic update indicator, that the first compute instance is to be updated if updates to the operating system image on the first storage device exists (At least see ¶[0007] - an existing image of the operating system is stored at a staging service. The staging service is capable of engaging a virtual machine to generate the updated image by applying the patch to the existing image); and 
wherein copying the operating system image from the first storage device to the second storage device is based on determining that the first compute 30instance is to be updated if updates to the operating system image on the first storage device exists (At least see ¶[0008] - setting a command within the existing image that executes upon activating the virtual machine; activating the virtual machine such that the command to execute is invoked, which directs the patch to be installed; capturing a snapshot of the existing image with the patch installed; saving the snapshot as the updated image; and utilizing the updated image for upgrading the operating system of the nodes upon receiving a subsequent indication to install a patch).  

Per claim 5: 
Ingle discloses:
initiating a second compute instance from the operating system image on 5the second storage device (At least see ¶[0022] - nodes represent computing devices capable of running role instances of the service application within a distributed computing platform); and 
initiating an update of the operating system image on the second storage device to generate the updated operating system image on the second storage device (At least see ¶[0035] - staging service 240 may be a software application that generates an update to an existing image of an operating system accommodated on one or more of the nodes A 211, B 212, and C 213).  

10 Per claim 6: 
Ingle discloses:
second compute instance comprises a virtual machine (At least see ¶[0037] - receiving the existing image 250, the virtual machine 245 may execute an application process for generating an updated image. One goal of the application process is to perform an installation of a patch on the existing image 250, and iteratively propagate the updated image to the A 211, B 212, and C 213).  

Per claim 9: 
Ingle discloses:
after updating the operating system image on the second storage device 25and prior to copying the updated operating system image to the first storage device, accessing state information associated with the first compute instance (At least see ¶[0039] - Applying the patch may include mounting the existing image 250 (e.g., a pristine representation of the current operating system) copy the patch into it, and set a command in the existing image that instructs the virtual machine 245, upon reboot, to finish running the patch. That is, when the virtual machine 245 is booted, the patch finishes running (installing itself)); and 
based on the state information determining that the first compute instance remains in an inactive state (At least see ¶[0008] - process of pushing involves removing the nodes to an offline condition, loading the updated image to the offline nodes, and booting the offline nodes such that the nodes do not attempt to reinstall the operating system carried in the updated image).  

Per claim 10: 
Ingle discloses:
determining that a second compute instance that boots from an operating system image on a third storage device is in an inactive state (At least see ¶[0007] -computing devices capable of running role instances of the service application within a distributed computing platform, also see ¶[0045] -nodes 211 A, 212 B, and 213 C to an offline condition);
determining that updates to the operating system image on the third 5storage device exist (At least see ¶[0007] -an existing image of the operating system is stored at a staging service. The staging service is capable of engaging a virtual machine to generate the updated image by applying the patch to the existing image); 
copying the operating system image from the third storage device to a fourth storage device (At least see ¶[0008] mounting (copying) in the virtual machine the existing image of the operating system; copying the patch to the mounted existing image [emphasis added]); 
updating the operating system image on the fourth storage device with the updates to generate an updated operating system image on the fourth storage 10device (At least see ¶[0008] -activating the virtual machine such that the command to execute is invoked, which directs the patch to be installed; capturing a snapshot of the existing image with the patch installed; saving the snapshot as the updated image); 
accessing state information associated with the second compute instance (At least see ¶[0037] -Upon engaging the virtual machine 245, the staging service 240 may transfer the existing image 250, and any other information pertinent to an update, to the virtual machine 250. Incident to receiving the existing image 250, the virtual machine 245 may execute an application process for generating an updated image); 
based on the state information associated with the second compute instance determining that the second compute instance determining that the second compute instance has changed from the inactive state to an active state (At least see ¶[0045] -deployment comprises pushing, or propagating, the updated image to the nodes 211 A, 212 B, and 213 C based on a persistence algorithm. Generally, the persistence algorithm selects an order and timing for removing the nodes 211 A, 212 B, and 213 C to an offline condition to ensure that active redundant nodes are available for supporting the particular functional aspects of the service application that are supported by nodes in the data center 210);  15and 
in response to determining that the second compute instant has changed from the inactive state to the active state, canceling the update to the operating system image on the third storage device by inhibiting the copying of the updated operating system image from the fourth storage device to the third storage 20device (At least see ¶[0053] -updated virtual image includes an updated virtual disk and at least one empty differencing disk that is cleared of externally-written data. Typically, the updated image is generated by the installing a patch to the existing image at the staging service. The computerized method may further involve the steps of following instructions to enter an online condition by booting a hard drive of the computing device (see block 560) and utilizing the new operating system without performing an installation of the patch).  

Per claim 11: 
Ingle discloses:
A computing device (At least see ¶[0007] -present invention relate to computer systems, computerized methods, and computer-readable media), comprising: 
a memory (At least see ¶[0027] -memory 112, one or more processors 114); and a processor device coupled to the memory to:  
25determine that a first compute instance that boots from an operating system image on a first storage device is in an inactive state (At least see ¶[0007] -computing devices capable of running role instances of the service application within a distributed computing platform, also see ¶[0045] -nodes 211 A, 212 B, and 213 C to an offline condition); 
determine that updates to the operating system image on the first storage device exist (At least see ¶[0007] -an existing image of the operating system is stored at a staging service. The staging service is capable of engaging a virtual machine to generate the updated image by applying the patch to the existing image); 
copy the operating system image from the first storage device to a 30second storage device (At least see ¶[0008] mounting (copying) in the virtual machine the existing image of the operating system; copying the patch to the mounted existing image [emphasis added]);  20181182US21 
update the operating system image on the second storage device with the updates to generate an updated operating system image on the second storage device (At least see ¶[0008] -activating the virtual machine such that the command to execute is invoked, which directs the patch to be installed; capturing a snapshot of the existing image with the patch installed; saving the snapshot as the updated image); and 
copy the updated operating system image from the second storage 5device to the first storage device in place of the operating system image (At least see ¶[0008] - saving the snapshot as the updated image; and utilizing the updated image for upgrading the operating system of the nodes upon receiving a subsequent indication to install a patch. Upon generating the updated image, it may be pushed to the nodes of the data center).  

Per claim 12: 
Ingle discloses:
access an automatic update indicator; and  25determine, based the on automatic update indicator, that the first compute instance is to be updated if updates to the operating system image on the first storage device exists (At least see ¶[0007] - an existing image of the operating system is stored at a staging service. The staging service is capable of engaging a virtual machine to generate the updated image by applying the patch to the existing image); and 
wherein copy the operating system image from the first storage device to the second storage device is based on determining that the first compute 30instance is to be updated if updates to the operating system image on the first storage device exists (At least see ¶[0008] - setting a command within the existing image that executes upon activating the virtual machine; activating the virtual machine such that the command to execute is invoked, which directs the patch to be installed; capturing a snapshot of the existing image with the patch installed; saving the snapshot as the updated image; and utilizing the updated image for upgrading the operating system of the nodes upon receiving a subsequent indication to install a patch).  

Per claim 13: 
Ingle discloses:
initiate a second compute instance from the operating system image on 5the second storage device (At least see ¶[0022] - nodes represent computing devices capable of running role instances of the service application within a distributed computing platform); and 
initiate an update of the operating system image on the second storage device to generate the updated operating system image on the second storage device (At least see ¶[0035] - staging service 240 may be a software application that generates an update to an existing image of an operating system accommodated on one or more of the nodes A 211, B 212, and C 213).  

Per claim 15: 
Ingle discloses:
after updating the operating system image on the second storage device 25and prior to copying the updated operating system image to the first storage device, accessing state information associated with the first compute instance (At least see ¶[0039] - Applying the patch may include mounting the existing image 250 (e.g., a pristine representation of the current operating system) copy the patch into it, and set a command in the existing image that instructs the virtual machine 245, upon reboot, to finish running the patch. That is, when the virtual machine 245 is booted, the patch finishes running (installing itself)); and 
based on the state information determining that the first compute instance remains in an inactive state (At least see ¶[0008] - process of pushing involves removing the nodes to an offline condition, loading the updated image to the offline nodes, and booting the offline nodes such that the nodes do not attempt to reinstall the operating system carried in the updated image).  
 
Per claim 16: 
Ingle discloses:
A non-transitory computer program product stored on a computer- 10readable storage medium (At least see ¶[0007] -present invention relate to computer systems, computerized methods, and computer-readable media) and including instructions configured to cause a processor device to: 
25determine that a first compute instance that boots from an operating system image on a first storage device is in an inactive state (At least see ¶[0007] -computing devices capable of running role instances of the service application within a distributed computing platform, also see ¶[0045] -nodes 211 A, 212 B, and 213 C to an offline condition); 
determine that updates to the operating system image on the first storage device exist (At least see ¶[0007] -an existing image of the operating system is stored at a staging service. The staging service is capable of engaging a virtual machine to generate the updated image by applying the patch to the existing image); 
copy the operating system image from the first storage device to a 30second storage device (At least see ¶[0008] mounting (copying) in the virtual machine the existing image of the operating system; copying the patch to the mounted existing image [emphasis added]);  20181182US21 
update the operating system image on the second storage device with the updates to generate an updated operating system image on the second storage device (At least see ¶[0008] -activating the virtual machine such that the command to execute is invoked, which directs the patch to be installed; capturing a snapshot of the existing image with the patch installed; saving the snapshot as the updated image); and 
copy the updated operating system image from the second storage 5device to the first storage device in place of the operating system image (At least see ¶[0008] - saving the snapshot as the updated image; and utilizing the updated image for upgrading the operating system of the nodes upon receiving a subsequent indication to install a patch. Upon generating the updated image, it may be pushed to the nodes of the data center).  

Per claim 17: 
Ingle discloses:
access an automatic update indicator; and  25determine, based the on automatic update indicator, that the first compute instance is to be updated if updates to the operating system image on the first storage device exists (At least see ¶[0007] - an existing image of the operating system is stored at a staging service. The staging service is capable of engaging a virtual machine to generate the updated image by applying the patch to the existing image); and 
wherein copy the operating system image from the first storage device to the second storage device is based on determining that the first compute 30instance is to be updated if updates to the operating system image on the first storage device exists (At least see ¶[0008] - setting a command within the existing image that executes upon activating the virtual machine; activating the virtual machine such that the command to execute is invoked, which directs the patch to be installed; capturing a snapshot of the existing image with the patch installed; saving the snapshot as the updated image; and utilizing the updated image for upgrading the operating system of the nodes upon receiving a subsequent indication to install a patch).  

Per claim 18: 
Ingle discloses:
initiate a second compute instance from the operating system image on 5the second storage device (At least see ¶[0022] - nodes represent computing devices capable of running role instances of the service application within a distributed computing platform); and 
initiate an update of the operating system image on the second storage device to generate the updated operating system image on the second storage device (At least see ¶[0035] - staging service 240 may be a software application that generates an update to an existing image of an operating system accommodated on one or more of the nodes A 211, B 212, and C 213).  

Per claim 20: 
Ingle discloses:
after updating the operating system image on the second storage device 25and prior to copying the updated operating system image to the first storage device, accessing state information associated with the first compute instance (At least see ¶[0039] - Applying the patch may include mounting the existing image 250 (e.g., a pristine representation of the current operating system) copy the patch into it, and set a command in the existing image that instructs the virtual machine 245, upon reboot, to finish running the patch. That is, when the virtual machine 245 is booted, the patch finishes running (installing itself)); and 
based on the state information determining that the first compute instance remains in an inactive state (At least see ¶[0008] - process of pushing involves removing the nodes to an offline condition, loading the updated image to the offline nodes, and booting the offline nodes such that the nodes do not attempt to reinstall the operating system carried in the updated image).  
Claim Rejections – 35 USC §103

 	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al. in view of McLeod et al. (US PG-PUB. No. 2013/0132950 A1 herein after McLeod [Art previously made of record]).
Per claim 7: 
Ingle sufficiently discloses the method as set forth above, but Ingle does not explicitly disclose: initiating the update of the operating system image on the second storage device comprises issuing a YUM update 15command.

However, McLeod discloses:
initiating the update of the operating system image on the second storage device comprises issuing a YUM update 15command to a package manager of the operating system image on the second storage device (At least see ¶[0024] - OS customizer 203 can use remote commands and native operating system tools (e.g., yum, apt-get, etc.) to install the additional software packages and/or files into the operating system).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate McLeod into Ingle’s invention because conventional efforts at automating installation of virtual machines using the mechanisms provided by the operating system vendor often fail because too much customization is attempted at the time of installation. Such traditional solutions are prone to error and do not provide a debug environment to identify the cause of the error; therefore, McLeod’s teaching would provide creating and customizing a minimal installation of a virtual machine by performing server computing system splits the installation of the virtual machine into creating a minimal operating system installation, customizing the minimal installation, and generating a disk image of the customized minimal installation as once suggested by McLeod (please see ¶[0003] and ¶[0014]).


10.	Claims 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle et al. in view of Matthews et al. (US PAT. No. 6,226,667 B1 herein after Matthews [Art previously made of record]).
Per claim 8: 
Ingle sufficiently discloses the method as set forth above, but Ingle does not explicitly disclose: a powered off state, and further comprising sending instructions to a base management 20controller associated with the compute instance to turn on power to the first storage device .

However, Matthews discloses:
inactive state comprises a powered off state, and further comprising sending instructions to a base management 20controller associated with the compute instance to turn on power to the first storage device (At least see Col. 6:27-49 –power being turned on at the network computer (step 800). Thereafter, devices are initialized in the BIOS (step 802), and control is passed to the operating system (step 804) … changes in applications used by the network computer, or updates to operating systems).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matthews into Ingle’s invention because Matthews’s teaching would provide network computers to poll server to determine to be un-hibernate, which the un-hibernating means to restore the stored state of the system back to the physical state, e.g. restore device states, load physical memory, and set paging space back to pre-hibernated state. If the NC is to unhibernate locally, the server returns information describing properties and location of the hibernated image as once suggested by Matthew (please see Col. 6:27-49).

Per claim 14: 
Ingle sufficiently discloses the apparatus as set forth above, but Ingle does not explicitly disclose: a powered off state, and further comprising sending instructions to a base management 20controller associated with the compute instance to turn on power to the first storage device .

However, Matthews discloses:
inactive state comprises a powered off state, and further comprising sending instructions to a base management 20controller associated with the compute instance to turn on power to the first storage device (At least see Col. 6:27-49 –power being turned on at the network computer (step 800). Thereafter, devices are initialized in the BIOS (step 802), and control is passed to the operating system (step 804) … changes in applications used by the network computer, or updates to operating systems).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matthews into Ingle’s invention because Matthews’s teaching would provide network computers to poll server to determine to be un-hibernate, which the un-hibernating means to restore the stored state of the system back to the physical state, e.g. restore device states, load physical memory, and set paging space back to pre-hibernated state. If the NC is to unhibernate locally, the server returns information describing properties and location of the hibernated image as once suggested by Matthew (please see Col. 6:27-49).

Per claim 19: 
Ingle sufficiently discloses the apparatus as set forth above, but Ingle does not explicitly disclose: a powered off state, and further comprising sending instructions to a base management 20controller associated with the compute instance to turn on power to the first storage device .

However, Matthews discloses:
inactive state comprises a powered off state, and further comprising sending instructions to a base management 20controller associated with the compute instance to turn on power to the first storage device (At least see Col. 6:27-49 –power being turned on at the network computer (step 800). Thereafter, devices are initialized in the BIOS (step 802), and control is passed to the operating system (step 804) … changes in applications used by the network computer, or updates to operating systems).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matthews into Ingle’s invention because Matthews’s teaching would provide network computers to poll server to determine to be un-hibernate, which the un-hibernating means to restore the stored state of the system back to the physical state, e.g. restore device states, load physical memory, and set paging space back to pre-hibernated state. If the NC is to unhibernate locally, the server returns information describing properties and location of the hibernated image as once suggested by Matthew (please see Col. 6:27-49).



CONCLUSION
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                                        10/19/2022